Opinion issued October 30, 2018




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00735-CV
                           ———————————
    ROWDY GIRL SANCTUARY, INC., RENEE KING-SONNEN AND
                 TOMMY SONNEN, Appellants
                                       V.
 LISA NEASBITT, TIMOTHY BAUDER, DEBORAH ISLAS, SUJATHA
RAMAKRISHNA, JACKIE THIPTHORPE, ALISSA TREVINO AND DOES
                      1-10, Appellees


                   On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-10080


                         MEMORANDUM OPINION

      Appellants, Rowdy Girl Sanctuary, Inc., Renee King-Sonnen and Tommy

Sonnen, have neither paid the required fees nor established indigence for purposes

of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN.
§§ 51.207, 51.208, 51.941(a) (West 2013), 101.041 (West Supp. 2018); Order, Fees

Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before

the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug.

28, 2015). Further, appellants have not paid or made arrangements to pay the fee

for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified

that this appeal was subject to dismissal, appellants did not adequately respond. See

TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughy.




                                            2